                                                                                           EVENT      EVENT
DOC#      NAME                                VERSION EVENT                  USER          DATE       TIME
4414453   Subordination Agreement - AGenger         1 Create Document        MROSENBLOOM     11/28/17 6:04:49 PM
4414453   Subordination Agreement - AGenger           Check Out Document     MROSENBLOOM     11/28/17 6:04:49 PM
4414453   Subordination Agreement - AGenger         1 Edit Document          MROSENBLOOM     11/28/17 6:04:51 PM
4414453   Subordination Agreement - AGenger         1 Edit Document          MROSENBLOOM     11/28/17 7:39:10 PM
4414453   Subordination Agreement - AGenger         1 Edit Document          MROSENBLOOM     11/28/17 8:45:57 PM
4414453   Subordination Agreement - AGenger           Check In Document      MROSENBLOOM     11/28/17 8:46:41 PM
                                                                                                         11:03:32
4414453 Subordination Agreement - AGenger               Check Out Document   MROSENBLOOM     11/29/17         AM
                                                                                                         11:16:40
4414453 Subordination Agreement - AGenger           1 Edit Document          MROSENBLOOM     11/29/17         AM
                                                                                                         11:17:38
4414453 Subordination Agreement - AGenger               Check In Document    MROSENBLOOM     11/29/17         AM
                                                                                                         11:56:54
4414453 Subordination Agreement - AGenger               Check Out Document   MROSENBLOOM      12/1/17         AM
                                                                                                         12:42:05
4414453   Subordination Agreement - AGenger             Check In Document    MROSENBLOOM      12/1/17         PM
4414453   Subordination Agreement - AGenger             Check Out Document   MROSENBLOOM      12/4/17 1:35:59 PM
4414453   Subordination Agreement - AGenger         1   Print Document       MROSENBLOOM      12/4/17 1:36:14 PM
4414453   Subordination Agreement - AGenger         1   Edit Document        MROSENBLOOM      12/4/17 1:38:14 PM
4414453   Subordination Agreement - AGenger             Check In Document    MROSENBLOOM      12/4/17 1:38:15 PM
4414453   Subordination Agreement - AGenger             Check Out Document   MROSENBLOOM     12/13/17 2:09:42 PM
4414453   Subordination Agreement - AGenger         1   Print Document       MROSENBLOOM     12/13/17 2:09:55 PM
4414453   Subordination Agreement - AGenger         2   Create New Version   MROSENBLOOM     12/13/17 2:28:47 PM
4414453   Subordination Agreement - AGenger         2   Edit Document        MROSENBLOOM     12/13/17 2:28:48 PM
4414453   Subordination Agreement - AGenger         2   Edit Document        MROSENBLOOM     12/13/17 2:30:36 PM
4414453   Subordination Agreement - AGenger         2   Edit Document        MROSENBLOOM     12/13/17 2:31:55 PM




                                                  Exhibit B
4414453 Subordination Agreement - AGenger      Check In Document        MROSENBLOOM   12/13/17   2:32:04 PM
4414453 Subordination Agreement - AGenger      Mail Copy                MROSENBLOOM   12/13/17   2:32:49 PM
                                                                                                    10:55:29
4414453 Subordination Agreement - AGenger      Check Out Document       AELKIN          1/4/18           AM
                                                                                                    10:56:34
4414453 Subordination Agreement - AGenger      Check In Document        AELKIN          1/4/18           AM
                                                                                                    10:44:23
4414453 Subordination Agreement - AGenger    2 Checkout Copy Document   MROSENBLOOM    8/17/18           AM
4414453 Subordination Agreement - AGenger      Check Out Document       MROSENBLOOM    9/13/18   1:18:05 PM
4414453 Subordination Agreement - AGenger    2 Print Document           MROSENBLOOM    9/13/18   1:18:44 PM




                                            Exhibit B
